Citation Nr: 0427546	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-19 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left ankle fracture, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an effective date earlier than January 13, 
2003 for an increased evaluation for residuals of a left 
ankle fracture.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to February 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Regional 
Office (RO) that granted the veteran's claim for an increased 
rating, from noncompensable to 20 percent, for residuals of a 
left ankle fracture, effective from January 13, 2003.


FINDINGS OF FACT

1. The veteran's left ankle disability is manifested by 
subjective complaints of pain, instability, weakness, 
fatigability, and lack of endurance, productive of no more 
than marked limitation of motion.

2.  The veteran's claim for an increased rating for service-
connected residuals of a left ankle fracture disability was 
received on January 13, 2003.

3.  The medical evidence of record does not reveal that the 
veteran's entitlement to an increased evaluation for the 
disability at issue was factually ascertainable at any time 
prior to January 13, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left ankle fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2003).

2.  An effective date prior to January 13, 2003, for an 
increased rating for residuals of a left ankle fracture, is 
not warranted.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (2002).  

Notice

With respect to notice, a January 2003 VA letter to the 
veteran informed her of the information and evidence 
necessary to substantiate her increased rating claim, as well 
as her and VA's development responsibilities.  She was also 
advised to send any additional information and evidence in 
her possession, pertinent to the appeal, to VA.  As such, 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 38 U.S.C.A. § 5103, 
and 38 C.F.R. § 3.159 (2003), has been met.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pellegrini II), held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, because the VCAA notice was 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of her claim to reopen.  

The Board notes that the VCAA notice letter issued to the 
veteran in January 2003 did not reference the earlier 
effective date claim.  In the present case, the issue of 
entitlement to an earlier effective date for the award of an 
increased evaluation for the disability at issue arose from a 
June 2003 notice of disagreement with the May 2003 rating 
decision.  Under 38 U.S.C. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the "agency of original jurisdiction" must take development 
or review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  As the earlier effective date claim 
arose from a notice of disagreement with the adjudication of 
the increased rating claim, for which the veteran received 
proper VCAA notice, it is excluded from the VCAA notice 
requirement.  VAOPGCPREC 8-2003.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA examination 
records.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that she has not 
identified any further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

1.  Increased Rating

Factual Background

The veteran submitted a claim for an increased rating for her 
service-connected left ankle disability on January 13, 2003.

The veteran submitted to a VA bones examination in April 
2003.  The veteran reported that she had experienced pain, 
weakness, stiffness, swelling, instability, and giving way 
since injuring the left ankle in service in 1986.  She 
reported that she utilized no special treatment.  She 
indicated that her symptoms flared up only when she turned 
the left ankle wrong or forced it further than it should go.  
Physical examination of the left ankle revealed no deformity 
of the bones to palpation.  X-ray examination was negative 
for arthritic changes.

The veteran also submitted to a VA joints examination in 
April 2003.  She complained of severe pain, weakness, 
stiffness, swelling, heat, instability, giving away, 
fatigability, and lack of endurance of the left ankle.  It 
was indicated that treatment consisted of probably over-the-
counter medication.  She reported that her left ankle 
disability flared up only when overusing the ankle.  Physical 
examination of the veteran's left ankle revealed that 
dorsiflexion was limited to "+8 degrees, i.e., 18 degrees 
abnormal, and that the ankle flexes to 30 degrees, which is 
another 15 degrees or more abnormal."  There was no 
objective evidence noted of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
movement, etc.  In terms of functional limitations on 
standing and walking, the examiner noted that the veteran 
limped on her left ankle.  He further noted that although the 
veteran's left ankle was not anklyosed, that there was 
definite limited motion.  The examiner diagnosed the veteran 
with a fracture of the left ankle with marked limitation of 
motion.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2003); Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2003).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A 20 percent evaluation is assigned for marked limitation of 
motion of the ankle.  Diagnostic Code 5271.

A 30 percent rating is assignable for ankylosis of the ankle 
in plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent 
rating may be assigned for ankylosis in plantar flexion, less 
than 30 degrees.  Diagnostic Code 5270 (2003).

Analysis

The veteran asserts that an increased evaluation is warranted 
for her left ankle disability.  In this regard, under the 
criteria set forth under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, the maximum rating for limited motion of the ankle is 
20 percent, and such is assigned when there is marked limited 
motion.  The Board notes that the RO has already assigned 
this maximum rating to the veteran's service-connected 
disability.  

The Board has considered the applicability of rating the left 
ankle disability under another appropriate diagnostic code.  
However, as the examiner from the April 2003 joints 
examination reported, the veteran's left ankle is not 
ankylosed.  Further, there has been no demonstration of 
additional functional impairment on flare-up due to pain so 
as to more closely approximate ankylosis.  While the veteran 
reported severe pain, she requires only over-the-counter 
medication, and on VA joints examination in April 2003, the 
examiner indicated there was no objective evidence of painful 
motion or weakness.  As such, a higher evaluation is not 
warranted under Diagnostic Code 5270, for ankylosis of the 
ankle, or Code 5272, for ankylosis of the subastragalar or 
tarsal joint.  Additionally, as there is no evidence that the 
veteran has any bone deformity of the left ankle, or has 
undergone an astragalectomy or has malunion of the 
astragalus, rating the left ankle disability under Diagnostic 
Code 5273, for malunion of the astragalus, or Code 5274, for 
astragalectomy, would also not be appropriate.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  

2.  Earlier Effective Date

Factual Background

By a decision dated March 30, 1995, the Board denied the 
veteran's appeal for restoration of a 10 percent rating for 
the service-connected residuals of a left ankle fracture.  
That determination is final, as it has not been appealed.  38 
U.S.C.A. § 7104 (West 2002).

In a letter from the Board to the RO dated March 30, 1995, 
the RO was directed to mail the Board's decision to the 
veteran when her current address was ascertained.  In a 
subsequent letter dated April 20, 1995, the Board notified 
the RO that the March 30, 1995 Board decision issued to the 
veteran had been returned as undelivered.  The date stamp on 
the returned Board decision indicated it had been received as 
returned on April 19, 1995.  

On January 13, 2003, the veteran's claim for an increased 
evaluation for her service-connected residuals of a left 
ankle fracture was received.  The record does not reflect 
that any other communication was received from the veteran 
after April 1995, prior to receipt of the increased rating 
claim on January 13, 2003.

As noted above, the rating decision on appeal, dated in May 
2003, granted a 20 percent rating for the service-connected 
residuals of a left ankle fracture, effective January 13, 
2003, the date of receipt of the veteran's claim for 
increase.

In her June 2003 Notice of Disagreement, the veteran stated 
that she believed that she was entitled to back pay for her 
disability from 1991 to 2003, the time during which her 
disability compensation was discontinued.

In a June 2003 Statement of the Case (SOC), the RO informed 
the veteran that the Board's March 1995 decision was not 
appealed to the Court and became final, that
she filed a claim for an increased evaluation on January 13, 
2003, and that there was no showing that her disability 
increased in severity during the one year period preceding 
receipt of that claim.

In her July 2003 Substantive Appeal, the veteran reported 
that she did not receive notification of the Board's March 
1995 decision.

Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2) (2003).

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date otherwise, date of receipt of claim. 38 C.F.R. § 
3.400(o)(2).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. 38 C.F.R. § 
3.157(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen. (1) The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim. The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157(b).

The provisions of 38 C.F.R. § 3.1(q)(2003) indicate that 
written VA notices are to be sent to a claimant or payee at 
his or her latest address of record.

Analysis

The veteran asserts that she is entitled to an earlier 
effective date for the increased evaluation for her residuals 
of a left ankle fracture.  In this regard, the effective date 
of an award shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date otherwise, date of receipt of claim.  The record 
reflects that the veteran's initial claim for an increased 
rating for her service-connected residuals of a left ankle 
fracture, following the March 30, 1995 final Board decision, 
was received by the RO on January 13, 2003.  Also, the record 
does not contain, and the veteran did not provide, any 
medical evidence to establish that it was factually 
ascertainable that her symptomology had increased in severity 
within the one year period prior to receipt of the increased 
rating claim on January 13, 2003.  

The Board notes that the veteran asserts that she is entitled 
to payment for the years of 1991 through 2003, the time 
period during which her left ankle disability was rated 
noncompensable, and compensation payments were discontinued.  
However, the Board observes that although the veteran 
appealed the RO decision which reduced the evaluation for her 
service-connected left ankle disability to noncompensable, 
she failed to appeal the March 1995 Board decision which 
denied restoration of such benefits, and it became final.  

The Board acknowledges that the veteran, in her July 2003 
substantive appeal, stated that she did not receive 
notification of the Board's March 1995 decision.  
Significantly, the evidence of record establishes that the 
Board sent the veteran a copy of the Board's decision dated 
March 30, 1995, but that it was returned as undeliverable in 
April 1995.  While no document of record reflects the address 
to which the Board decision was sent, the Board is entitled 
to the presumption of regularity in this regard.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  In this case, no clear 
evidence to the contrary has been presented with which to 
rebut the presumption of regularity.  It is therefore 
presumed that the copy of the Board decision was sent to the 
veteran at her most recent address of record.  A statement 
such as the veteran's, standing alone, is not sufficient to 
rebut the presumption of regularity.  Moreover, in connection 
with the mailing of correspondence and the presumption of 
regularity in the administrative process, the Court has held 
that VA may rely on the "last known address" shown of record, 
see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995), 
and that the burden is on the appellant to keep VA apprised 
of his or her whereabouts; if he or she does not do so, there 
is no burden on the part of the VA to "turn up heaven and 
earth to find [the appellant]," see Hyson v. Brown, 5 Vet. 
App. 262 (1993).  To the extent that the veteran is 
challenging VA to "prove" that she did not receive a copy of 
the March 30, 1995 Board decision, as a matter of law it is 
the veteran who must rebut the presumption of regularity.  
See Ashley, supra, and Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  The veteran has not done so.

In short, it makes no difference whether the appellant 
actually received a copy of the March 30, 1995 Board 
decision.  What matters is that the Board sent the appellant 
a copy of the March 30, 1995 Board decision to her last known 
address in the regular manner that correspondence is mailed.  
With application of the presumption of regularity, and in the 
absence of any contrary evidence, such mailing was all that 
was required legally to provide her notice of the Board 
decision.  To the extent that the appellant did not receive 
the Board decision after it was mailed, it was because she 
failed to keep VA apprised of her whereabouts.  Further, even 
after a statement of the case issued on June 23, 2003 
apprised the veteran that a Board decision on March 30, 1995 
had affirmed a noncompensable evaluation for the service-
connected left ankle disability, no appeal has been taken 
from that Board decision to date.

Accordingly, the Board finds that there is no basis on which 
an earlier effective date for an increased evaluation for the 
service-connected residuals of a left ankle fracture may be 
assigned.  Hence, the Board concludes that that the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date for an increased evaluation for 
the service-connected residuals of a left ankle fracture.


ORDER

1.  Entitlement to an increased evaluation for service-
connected residuals of a left ankle fracture is denied.

2.  Entitlement to an effective date earlier than January 13, 
2003 for an increased evaluation for residuals of a left 
ankle fracture is denied.



____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



